Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 1-7 and 9-13 under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 1 recitation of “forming the Group 4 ansa-metallocene dihalide” is unclear because there is no corresponding earlier recitation of a Group 4 ansa-metallocene dihalide within claim 1 is withdrawn in view of Applicant’s amendment.  

Rejection of claims 2-7 and 9-13 are rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the cited claim 2 recitation is unclear with respect to the identity of structural variables R1, R2, R3, R4, R7, R8, R9 and R10 is withdrawn in view of Applicant’s amendment.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  





    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


For example, this claim 1 element corresponds to step (b) of independent claim 14.  Runs 26-32 exemplify the above claim 1 reaction wherein the alkaline earth metal is Mg2+, the Lewis base is DME or THF, and LiCl is the alkali metal halide.  Specification at pages 31-32.  Note that Run 25 is similar to Runs 26-32 but the starting Lig1-Mg is the “diGrignard” from Run 24.  Specification at pages 33-34, [0089].  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale




Kane discloses a study regarding the reductive coupling of phenylfulvene with activated calcium in THF to give nearly quantitative yields of a mixture of cis- and trans-diphenylethanediyl-bridged ansa-calcocenes.  Kane at Abstract.  As part of the study, Kane discloses the following reaction.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


See, Kane at page 4570, col. 2 (“Preparation of trans-[(1,2-Diphenyl-1,2-dicyclopentadienyl)ethanediyl]zirconium(IV) Dichloride, trans-4”); see also. CAS Abstract and Indexed Reaction, K. Kane et al., 16 Organometallics, 4567-4571 (1997).  In the above reaction, Kane teaches reaction of a "bridged dicyclopentadienyl dianion-alkaline earth metal-Lewis base complex", wherein the Lewis base is THF and the alkaline earth metal is calcium with ZrCl4 (a “Group 4 metal tetrahalide”) to form a “Group 4 ansa-metallocene dihalide”.  However, Kane differs from the instant process of claim 1 and the common claim element in that Kane does not employ the instantly claimed “alkali metal halide” in the reaction.  Kane further provides no motivation to one of ordinary skill in the art to modify this process by including an “alkali metal halide”.  





    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Antiñolo at page 1960, (Scheme 2, compound 4); Antiñolo at page 1965, col. 2 (“4.4. Synthesis of [Zr{(CH2=CHCH2)CH([Symbol font/0x68]5-C5Me4)([Symbol font/0x68]5-C5H4)}Cl2] (4)”); see also, CAS Abstract and Indexed Reactions, A. Antiñolo et al., 694 Journal of Organometallic Chemistry, 1959-1970 (2009).  In the above reaction, “R:21959-03-3” corresponds to the [ZrCl4(thf)2] (a “Group 4 metal tetrahalide”).  In the above reaction, Antiñolo teaches reaction of a "bridged dicyclopentadienyl dianion-alkaline earth metal-Lewis base complex", wherein the Lewis base is THF and the alkaline earth metal is magnesium with [ZrCl4(thf)2] (a 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622